                      Case 2:18-cv-04003-SMB Document 52-1 Filed 01/22/19 Page 1 of 1
                                            UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA
                                                 OFFICE OF THE CLERK
          BRIAN D. KARTH                                                                     MICHAEL S. O’BRIEN
District Court Executive / Clerk of Court                                                        Chief Deputy Clerk
Sandra Day O'Connor U.S. Courthouse                                                       Evo A. DeConcini U.S. Courthouse
             Suite 130                                                                      405 W. Congress, Suite 1500
 401 West Washington Street, SPC 1                                                          Tucson, Arizona 85701-5010
    Phoenix, Arizona 85003-2118
                                                                                                DEBRA D. LUCAS
                                                                                                  Chief Deputy Clerk
                                                                                         Sandra Day O’Connor U.S. Courthouse
           Clerk of Court                                                                             Suite 130
           Maricopa County Superior Court                                                 401 West Washington Street, SPC 1
                                                                                             Phoenix, Arizona 85003-2118
           201 West Jefferson
           Phoenix, Arizona 85003-2205              January 22, 2019

           Attention: Civil Filing Counter



           Re:       REMAND TO MARICOPA COUNTY SUPERIOR COURT

                     District Court Case Number:        CV-18-04003-PHX-SMB
                     Superior Court Case Number:        CV2018-013856

           Dear Clerk:

                  Enclosed is a copy of the Order entered in this Court on January 22, 2019, remanding the
           above case to Maricopa County Superior Court for the State of Arizona.

                                                        Brian D. Karth
                                                        District Court Executive/Clerk

                                                        By:     S. Quinones
                                                                Case Administration Specialist


           cc:       Judicial Administrator
                     Civil Court Administration
                     4th Floor, CCB
                     201 West Jefferson
                     Phoenix, Arizona 85003-2205

           PLEASE ACKNOWLEDGE RECEIPT OF THIS DOCUMENT AND RETURN IN THE
           ENVELOPE PROVIDED


           Received By: ___________________________________ Dated: _________________________
